845 F.2d 1034
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Christopher B. WALKER, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 87-3415.
United States Court of Appeals, Federal Circuit.
Feb. 23, 1988.

Before MARKEY, Chief Judge, DAVIS, Circuit Judge, and NICHOLS, Senior Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), Docket No. BNO8318410187-1, affirming Office of Personnel Management's reconsideration decision denying Christopher B. Walker's (Walker's) application for a discontinued service retirement annuity, is affirmed.

OPINION

2
The board properly concluded that as of April 1982, Walker had not met the conditions for discontinued service retirement under the statute then in effect because he had not been "separated" from service.  5 U.S.C. Sec. 8336(d)(1) (1980).  That Walker could have met that condition but for his employing agency's error does not estop the government from enforcing it under the facts of this case.   See Schweiker v. Hansen, 450 U.S. 785, 788 (1981);  Riggs v. Office of Personnel Management, 709 F.2d 1486, 1488 (Fed.Cir.1983).


3
We affirm on the basis of the board's opinion because we do not find the decision arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or obtained without procedures required by law, rule, or regulation having been followed, or unsupported by substantial evidence.   Cheeseman v. Office of Personnel Management, 791 F.2d 138, 140 (Fed.Cir.1986);  5 U.S.C. Sec. 7703(c) (1982).